United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 30, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20651
                         Summary Calendar



LYNETTE J. LANGHAMER,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF
SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-2902
                       --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Lynette J. Langhamer appeals the affirmance of the

Commissioner’s denial of her claim for disability benefits.        The

Commissioner has filed an unopposed motion to remand pursuant to

the fourth sentence of 42 U.S.C. § 405(g) to allow

reconsideration of the denial of benefits.

     A remand pursuant to the fourth sentence of 42 U.S.C.

§ 405(g) requires that this court also enter a judgment

affirming, reversing, or modifying the Commissioner’s decision.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20651
                               -2-

See Shalala v. Schaefer, 509 U.S. 292, 296-97 (1993).   Therefore,

we REVERSE the district court’s judgment, GRANT the motion to

remand, and REMAND to the district court with instructions to

remand to the Commissioner for rehearing.